Name: 94/280/EC: Commission Decision of 28 April 1994 amending Commission Decision 92/471/EEC concerning animal health conditions and veterinary certification for importation of bovine embryos from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  cooperation policy;  agricultural activity;  tariff policy;  means of agricultural production
 Date Published: 1994-05-11

 Avis juridique important|31994D028094/280/EC: Commission Decision of 28 April 1994 amending Commission Decision 92/471/EEC concerning animal health conditions and veterinary certification for importation of bovine embryos from third countries (Text with EEA relevance) Official Journal L 120 , 11/05/1994 P. 0052 - 0058 Finnish special edition: Chapter 3 Volume 57 P. 0092 Swedish special edition: Chapter 3 Volume 57 P. 0092 COMMISSION DECISION of 28 April 1994 amending Commission Decision 92/471/EEC concerning animal health conditions and veterinary certification for importation of bovine embryos from third countries (Text with EEA relevance) (94/280/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), as last amended by Directive 93/52/EEC (2), and in particular Article 9 thereof, Whereas Directive 89/556/EEC excluded embryos derived by certain techniques from the scope of the said Directive; Whereas, by Directive 93/52/EEC, the scope of Directive 89/556/EEC has been enlarged to include all bovine embryos except those derived by transfer of nuclei; whereas embryos which are to be subjected to techniques which involve the penetration of the zona pellucida and those derived by in vitro fertilization may be introduced into trade or be imported as long as they meet the requirements of Directive 89/556/EEC, with certain additional safeguards; Whereas Commission Decision 94/113/EC (3) amends the Annexes to the Directive to lay down the necessary additional safeguards; Whereas it is necessary to amend Commission Decision 92/471/EEC of 2 September 1992 concerning animal health conditions and veterinary certification for importation of bovine embryos from third countries (4) to take into account the additional safeguards; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annexes to Decision 92/471/EEC are hereby replaced by the Annexes to this Decision. Article 2 This Decision shall apply from the thirtieth day following its notification. Article 3 This Decision is addressed to Member States. Done at Brussels, 28 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 19. 10. 1989, p. 1. (2) OJ No L 175, 19. 7. 1993, p. 21. (3) OJ No L 53, 24. 2. 1994, p. 23. (4) OJ No L 270, 15. 9. 1992, p. 27. ANNEX A PART II List of countries approved to use the model animal health certificate at Part I of Annex A Austria Bosnia-Herzegovina Canada Croatia Czech Republic Finland Hungary Israel New Zealand Norway Poland Romania Slovak Republik Slovenia Sweden Switzerland United States of America Former Yugoslav Republic of Macedonia ANNEX B PART II List of countries approved to use the model animal health certificate at Part I of Annex B Australia